                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 WILLIAM JESSIE BROWN #231109,

        Petitioner,
                                                                     Case No. 1:15-cv-1084
 v.
                                                                     HON. JANET T. NEFF
 BONITA HOFFNER,

       Respondent.
 ____________________________/


                                    OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. Petitioner asserted

twelve grounds for habeas relief. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation (R&R) recommending that this Court deny the petition: “Grounds I

to VIII and XI to XII are without merit, Ground IX is both procedurally defaulted and without

merit, and Ground X is both procedurally defaulted and noncognizable” (R&R, ECF No. 36 at

PageID.1481). The matter is presently before the Court on Petitioner’s objections to the Report

and Recommendation. In accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b)(3), the

Court has performed de novo consideration of those portions of the Report and Recommendation

to which objections have been made. In light of the Sixth Circuit Court of Appeals’ decision in

Robinson v. Woods, 901 F.3d 710 (6th Cir. 2018), cert. denied sub nom. Huss v. Robinson, No.

18-680, 2019 WL 887795 (U.S. Feb. 25, 2019), issued after the Report and Recommendation and

Petitioner’s Objection, the Court concludes that Petitioner’s claim of improper sentencing based

on judge-found facts has merit and Petitioner is entitled to resentencing. See id. at 718. The Court

otherwise denies Petitioner’s objections to the Report and Recommendation. The Court issues this
Opinion and Order, and will also issue an Order of Remand and a Judgment in this § 2254

proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate

judgment in habeas proceedings).

       Objection 1: Sentencing Claims

       Petitioner argues that the Magistrate Judge erred in determining that People v. Lockridge,

870 N.W.2d 502 (Mich. 2015): (1) did not clearly establish the unconstitutionality of Michigan’s

sentencing scheme, and (2) does not apply to Petitioner’s case to entitle him to federal habeas relief

(Obj., ECF No. 36 at PageID.1538-1542).

       The arguments and analysis on this issue are set forth in the Report and Recommendation

(ECF No. 36 at PageID.1493-1497). The Magistrate Judge concluded that Lockridge did not

clearly establish the unconstitutionality of Michigan’s minimum sentencing scheme because

reasonable jurists could and did disagree about whether Alleyne v. United States, 570 U.S. 99

(2013), applied to the calculation of Michigan’s minimum sentencing guidelines (R&R, ECF. No.

36 at PageID.1496-1497, citing 28 U.S.C. § 2254(d)). The Magistrate Judge relied on decisions

of the state court and the Sixth Circuit:

                       As is apparent from the reasoned decisions of the Michigan
               Court of Appeals in [People v.] Herron, 845 N.W.2d [533, 539
               (Mich. Ct. App. 2013)], and the Sixth Circuit in Kittka [v. Franks,
               539 F. App’x, 668, 673 (6th Cir. 2013)], and Saccoccia [v. Farley,
               573 F. App’x, 383, 485 (6th Cir. 2014)], as well as the decision of
               the dissenting justices in Lockridge itself, reasonable jurists could
               and did disagree about whether Alleyne applied to the calculation of
               Michigan’s minimum sentencing guidelines. Alleyne therefore did
               not clearly establish the unconstitutionality of the Michigan
               sentencing scheme.

(R&R, ECF No. 36 at PageID.1497).

       However, in Robinson, 901 F.3d at 712, the Sixth Circuit concluded that “[b]ecause Alleyne

clearly established that mandatory minimum sentences may only be increased on the basis of facts

                                                  2
found by a jury or admitted by a criminal defendant, Alleyne, 570 U.S. at 108, 133 S. Ct. 2151, the

Michigan Court of Appeals’ disposition of Robinson’s case ‘was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States,’ 28 U.S.C. § 2254(d)(1).” The Sixth Circuit conditionally granted Robinson’s

petition for a writ of habeas corpus, limited to his sentence, and remanded the case to the district

court with instructions to remand to the state sentencing court for further proceedings consistent

with its opinion and the United States Constitution. Robinson, 901 F.3d at 712, 718.

       The analysis in Robinson applies to Petitioner’s case to likewise warrant remand to the

state sentencing court for further proceedings consistent with Robinson. Alleyne was decided on

June 17, 2013. The Michigan Supreme Court denied Petitioner’s appeal on April 1, 2013;

however, direct review of his case did not conclude until 90 days later on July 1, 2013.1 Thus,

Alleyne applies to Petitioner’s case. The record reflects that the trial court’s sentencing included

consideration of facts other than those admitted by Petitioner or found beyond a reasonable doubt

by the jury, pursuant to Michigan sentencing scheme then in effect. As Petitioner points out, for

example, the sentencing court based his sentence on a finding that Petitioner had brandished the

firearm, a fact not found beyond a reasonable doubt by the jury (Obj., ECF No. 37 at PageID.1541;

see People v. Brown, No. 306201, 2012 WL 4899695, at *6-7 (Mich. Ct. App. Oct. 16, 2012)).

       Accordingly, this Court grants Petitioner’s objection to the Report and Recommendation,

and will conditionally grant his habeas petition limited to his claim of judicial factfinding in his

sentencing, and will remand this case to the state sentencing court for further proceedings

consistent with controlling case law and the United States Constitution. The Court rejects the



1
  Petitioner did not petition for certiorari to the United States Supreme Court. However, his
conviction did not become final until the expiration of the ninety-day period in which Petitioner
could have sought review in the United States Supreme Court.
                                                 3
Magistrate Judge’s analysis and conclusion as to Petitioner’s claim of improper judicial factfinding

in so far as it is inconsistent with the Sixth Circuit’s decision in Robinson (see R&R, ECF No. 36

at PageID.1494-1497).

       Objection 2: Expert Testimony

       Petitioner argues that the Magistrate Judge erred in his determination that a sexual-assault

expert did not testify in Petitioner’s case and thus Petitioner was not prejudiced by the expert’s

testimony (Obj., ECF No. 37 at PageID.1562-1563; R&R, ECF No. 36 at PageID.1518-1519).

Petitioner contends that he was prejudiced because the expert was called while the jury was seated

(Obj., ECF No. 37 at PageID.1562-1563).

       The objection is denied. Petitioner could not have been prejudiced by the expert’s

testimony because, as the Magistrate Judge noted, the expert was not allowed to testify after the

trial judge considered the expert’s proposed testimony outside the presence of the jury (R&R, ECF

No. 36 at PageID.1485, citing T. Tr. I, ECF No. 16-3 at PageID.496; see also ECF No. 16-3 at

PageID.525). The record reflects that the witness was called to the stand, and the jury was then

excused (id.)

       Remaining Objections

       Petitioner states additional objections to the Magistrate Judge’s recommended dismissals

of all but Ground XII (Pet’r Obj., ECF No. 37). Petitioner fails to advance any specific challenges

to the Magistrate Judge’s determinations for review by this Court. Petitioner merely states that he

disagrees with the Magistrate Judge, and otherwise provides only bare references to the record and

string citations to cases; reiterates arguments before the Magistrate Judge or raises arguments not

presented to the Magistrate Judge; and provides mere conclusory statements. For instance,

“Petitioner disagrees,” and “feels” that alleged inaccurate information in his presentence



                                                 4
investigation report violated his Sixth and Fourteenth Amendment rights, but Petitioner provides

no coherent argument to support this objection (see Pet’r Obj., ECF No. 37 at PageID.1545).

Similarly, he states: “Petitioner contends that he was seriously prejudiced due to the delay” of his

trial because “Petitioner was unable to locate witnesses …” (id. at PageID.1550). In support of

this conclusion, Petitioner merely lists three names. Petitioner fails, as noted by the Magistrate

Judge, to show how their alleged unavailability could have affected the outcome of his trial (id.;

R&R, ECF No. 36 at PageID.1511).

       An objection to a magistrate judge’s report and recommendation must “specifically identify

the portions of the proposed findings, recommendations, or report to which objections are made

and the basis for such objections.” W.D. Mich. LCivR 72.3(b). The Court reviews de novo “those

portions of the report or specified proposed findings or recommendations to which objection is

made.” Id. District courts need not provide de novo review of frivolous, general, or conclusive

objections. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). Additionally, arguments not

raised before the Magistrate Judge are not properly raised in an objection to a Report and

Recommendation. See United States v. Waters, 158 F.3d 933, 936 (6th Cir. 1998); Bartlett v.

Borgess Hosp., No. 1:17-cv-1138, 2018 WL 4521936 at *1 (W.D. Mich. Sept. 21, 2018).

       Petitioner’s general statements of disagreement with the Magistrate Judge’s conclusions—

rather than specific objections—do not adequately identify Petitioner’s issues of contention with

the Report and Recommendation and do not provide a proper basis for review by this Court. See

Miller v. Curie, 50 F.3d 373, 380 (6th Cir. 1995) (“objections must be clear enough to enable the

district court to discern those issues that are dispositive and contentious”); see also Mira, 806 F.2d

at 637. The Magistrate Judge thoroughly considered Petitioner’s claims in a lengthy, 59-page




                                                  5
Report and Recommendation; Petitioner’s remaining objections set forth no discernable issues that

mandate a contrary result. The objections are therefore denied.

        Certificate of Appealability

        The Court has concluded that Petitioner is entitled to resentencing with respect to his claim

of judicial factfinding in his sentencing. Having otherwise determined that Petitioner’s objections

lack merit, the Court must further determine pursuant to 28 U.S.C. § 2253(c) whether to grant a

certificate of appealability as to the remaining issues raised. See RULES GOVERNING § 2254 CASES,

Rule 11 (requiring the district court to “issue or deny a certificate of appealability when it enters a

final order”). The Court must review the issues individually. Slack v. McDaniel, 529 U.S. 473

(2000); Murphy v. Ohio, 263 F.3d 466, 466-67 (6th Cir. 2001).

        Where a district court has rejected the constitutional claims on the merits, the showing

required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack, 529 U.S. at 484. To the extent this Court has denied Petitioner’s habeas petition on the

merits as noted herein, this Court finds that reasonable jurists would not find the Court’s

assessment of Petitioner’s claims debatable or wrong as to each issue asserted. A certificate of

appealability will therefore be denied as to each of these issues.

        “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack, 529 U.S. at 484. “Where a plain procedural bar

is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist



                                                   6
